Title: John S. Barbour to James Madison, 26 October 1829
From: Barbour, John S.
To: Madison, James


                        
                            
                                Dear Sir:
                            
                            
                                
                                    Richmond
                                
                                 Octr: 26th. 1829.
                            
                        
                        
                        I had some hopes until yesterday that it would now be within my power to discharge the debt so long due to
                            you. As they have failed me, I beg leave to offer you the inclosed note. I assure you most sacredly that it shall be paid
                            when due. I have made it payable at the Washington Branch Bank, because when in that place my transactions in money are
                            with it. The members of the House of Reps. receiving their pay thro’ it. I am persuaded sir
                            that if you knew the painful & distressing embarrassments that have surrounded me for several years past, that, this
                            delinquency in justice, would be viewed by you with an indulging eye—The circumstances to which I allude you have possibly
                            heard & I forbear to say more of them.
                        When I pass thro’ Fredg. I will ascertain the precise amount & provide for paying the residue,
                            whatever it may be. I repeat to you that as sure as I live this note will be paid. With great Respect & Esteem yrs
                        
                        
                            
                                J. S. Barbour
                            
                        
                    